UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-2365



CATHY B. BRANCH,

                                              Plaintiff - Appellant,

          versus


COUNTY OF CHESTERFIELD, VIRGINIA; WILLIAM
DUPLER, Individually and Officially; BRENDA
SHEARER, Individually and Officially,

                                             Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Dennis W. Dohnal, Magistrate
Judge. (CA-01-302-3)


Submitted:   March 28, 2002                 Decided:   April 17, 2002


Before NIEMEYER and WILLIAMS, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Cathy B. Branch, Appellant Pro Se. Steven Latham Micas, County
Attorney, Stylian Paul Parthemos, Wendell Charles Roberts, COUNTY
ATTORNEY’S OFFICE, Chesterfield, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Cathy Branch appeals the magistrate judge’s order granting

Defendants’   motion   for   summary   judgment   and   dismissing   her

employment discrimination action.      We have reviewed the record and

the magistrate judge’s opinion and find no reversible error.

Accordingly, we affirm on the reasoning of the magistrate judge.

Branch v. County of Chesterfield, No. CA-01-302-3 (E.D. Va. Oct.

12, 2001).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                               AFFIRMED




                                   2